  8:19-cv-00247-JMG-CRZ Doc # 28 Filed: 07/29/21 Page 1 of 1 - Page ID # 49




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WESLEY G. KELLEY,

                    Plaintiff,                             8:19CV247

       vs.
                                              AMENDED PROGRESSION ORDER
UNION PACIFIC RAILROAD
COMPANY, a Delaware corporation;

                    Defendant.




      This case is before the court on the parties’ joint motion to extend certain
deadlines. After consideration, IT IS ORDERED that the parties’ motion (Filing No.
27) is granted and the case progression deadlines are extended as outlined below:

     1)      The telephonic status conference currently set for August 3, 2021 at
             10:00 AM is continued to November 2, 2021 at 10:00 AM.

     2)      The deposition deadline, including but not limited to depositions for
             oral testimony under Rule 45, is extended to November 30, 2021.

     3)      The deadline for filing motions to dismiss and motions for summary
             judgment is extended to December 30, 2021.

     4)      The deadline for filing motions to exclude testimony on Daubert and
             related grounds is extended to December 30, 2021.


      Dated this 29th day of July, 2021.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
